 1
 2
 3
 4
 5
 6
 7
 8
                                 UNITED STATES DISTRICT COURT
 9
                                         DISTRICT OF NEVADA
10
11   K.D., an individual,
                                                               Case No.: 2:17-cv-02825-RFB-NJK
12           Plaintiff(s),
                                                                               Order
13   v.
                                                                         [Docket No. 96]
14   UNITED AIRLINES, INC., et al.,
15           Defendant(s).
16          Pending before the Court is Plaintiff’s motion to seal Exhibit 1 of Plaintiff’s response to
17 Defendant United Airlines, Inc.’s motion to compel. Docket No. 96. Plaintiff’s counsel submits
18 Plaintiff’s declaration, Docket No. 95-1, should be filed under seal for three reasons—first, to
19 prevent the disclosure of Plaintiff’s identity; second, to protect the identity of Plaintiff’s significant
20 other and friends; and third, to protect private or confidential information about Plaintiff’s
21 employer. Id. at 3.
22          There is a strong presumption of public access to judicial files and records. See Kamakana
23 v. City & County of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006). A party seeking to file
24 documents under seal bears the burden of overcoming that presumption. Pintos v. Pac. Creditors
25 Ass’n, 605 F.3d 665, 678 (9th Cir. 2010) (quoting Kamakana, 447 F.3d at 1178). Parties seeking
26 to maintain the confidentiality of documents attached to non-dispositive motions must make a
27 “particularized showing” of “good cause.” See Kamakana, 447 F.3d at 1180 (quoting Foltz, 331
28 F.3d at 1137).

                                                       1
 1         Plaintiff’s motion does not show good cause as to why sealing is appropriate. First, with
 2 regard to Plaintiff’s identity, the Court has already ordered that Plaintiff may proceed under her
 3 initials, so her name may be redacted. See Docket No. 57. However, there does not appear to be
 4 any additional identifying information for Plaintiff in the declaration, and therefore, there is no
 5 further need for redaction to protect her identity. Compare Docket No. 90-1 with Docket No. 95-
 6 1. Additionally, Plaintiff’s motion contains no discussion or showing of why sealing is appropriate
 7 with respect to Plaintiff’s significant other, friends, or employer. See Docket No. 96. Accordingly,
 8 the motion to seal is DENIED without prejudice.
 9         The Clerk’s office is INSTRUCTED to continue to maintain the subject filing under seal
10 on an interim basis, however, as the Court will afford one final opportunity for Plaintiff to
11 demonstrate cause for sealing. To the extent Plaintiff continues to seek the sealing of Docket No.
12 95-1, Plaintiff must file a motion identifying legal authority to support sealing. The renewed
13 motion to seal shall be filed no later than November 21, 2018.
14         IT IS SO ORDERED.
15         Dated: November 19, 2018
16                                                              ______________________________
                                                                Nancy J. Koppe
17                                                              United States Magistrate Judge
18
19
20
21
22
23
24
25
26
27
28

                                                    2
